Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/20/2022 has been entered.

Response to Amendment
Receipt is acknowledged of the amendment filed 9/20/2022. Claims 2-5, 9, 11-20 are pending. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The claim was previously indicated as allowed but a new grounds of rejection has been provided following filling of an RCE on 9/20/2022. Additional references were cited which further teach using compensation coils to compensate for electromagnetic interference present from the environment. 
Thus, claims 2-5, 9, and 11-20 are rejected as outlined in the rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 9 and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki US 7,259,570 in view of Kandori et al. US 2004/0263162 (Kandori) and Roschmann US 4,725,781.

Regarding claim 15, Suzuki teaches a magnetic shield apparatus (the shielding apparatus of Figs. 1, 2, 5), comprising: 
an outer shield and an inner shield contained within the outer shield, and magnetic field sensor element contained within the inner shield (outer shield 1, inner shield 3, and sensors 5 within the inner shield 3; see Figs. 1, 2, 5); 
wherein the outer shield and the inner shield each comprise a surface of a magnetically permeable material, enclosing a volume and having at least a first end that is open (inner shield 1 and outer shield 3 are formed from high permeability material and enclose a volume with at least a first end of shield 1 and 3 open; see Figs. 1, 2, 5; see col. 1, lines 20-48; col. 5, lines 1-41); 
wherein the open end of the inner shield faces the surface of the outer shield (the open end of shield 3 faces shield 1; see Figs. 1, 2, 5). 
Suzuki fails to teach a compensation coil which extends concentrically around said inner shield; wherein the open end of the outer shield is partially closed by a section shield for at least partially obscuring the inner shield.
Kandori teaches a compensation coil which extends concentrically around said inner shield (a solenoid coil 8 is placed outside a shielding room 16 to compensate for interference magnetic fields by minimizing interference field present in the pick-up coil 1, wherein it would be obvious to one of ordinary skill in the art to configure the solenoid coil 8 as claimed to reduce an interference magnetic field present at the sensor of Suzuki; see [0005]-[0010], [0044]-[0047]; see Fig. 2).
Roschmann teaches wherein the open end of the outer shield is partially closed by a section shield for at least partially obscuring the inner shield (open ends 10,10’ of an outer shield 7 is partially closed by shields 12 in a fixed configuration such that it would be obvious to one of ordinary skill in the art that combining the shield of Roschmann to the apparatus of Suzuki would result in the claimed limitation of “partially obscuring the inner shield”; see Figs. 2a,b, 3a,b, and 6; see col. 4, lines 11-48; col. 5, lines 23-39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein a compensation coil which extends concentrically around said inner shield as taught in Kandori into Suzuki to provide the advantage of compensating for interference magnetic fields which would otherwise be detected by the pick-up coil to accurately reduce interference and wherein the open ends of the outer shield are partially closed by a rigid section shield for at least partially obscuring the inner shield in a fixed configuration as taught in Roschmann into Suzuki in order to gain the advantage of providing a shield at the openings of Suzuki to accommodate a patient while shielding the image region such that the magnetic field emanating to the outside is reduced such that the magnetic induction within the conductor arrangement depends only to a small extent upon the z direction.

Regarding claim 2, Suzuki further teaches wherein the outer shield and the inner shield each comprise an elongate member, the axis of the inner shield being arranged transverse to that of the outer shield (the inner shield 3 and outer shield 1 comprise elongate members arranged transvers to each other; see Fig. 1).

Regarding claim 3, Suzuki further teaches wherein the axis of the outer shield is substantially horizontal (the outer shield 1 would be reasonably be interpreted as horizontal; see Fig. 1).

Regarding claim 4, Suzuki further teaches wherein the surface of the inner shield comprises an aperture (the inner shield 3 is open on both sides wherein either opening could reasonably be interpreted as an aperture; see Fig. 1).

Regarding claim 5, Suzuki further teaches further comprising a retaining means for retaining a magnetic field emitting sample adjacent the open end of the inner shield (bed 7 would reasonably be interpreted as a retaining means; see Fig. 1).

Regarding claim 9, Suzuki fails to teach wherein the compensation coil comprises a wire loop.
Kandori teaches wherein the compensation coil comprises a wire loop (solenoid coil 8 comprises wire loops; see Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the compensation coil comprises a wire loop as taught in Kandori into Suzuki to provide the advantage of compensating for interference magnetic fields which would otherwise be detected by the pick-up coil to accurately reduce interference by applying a controlled current to the loops of the coil to generate a magnetic field which compensates an interfering magnetic field as the coil.


Regarding claim 13, Suzuki further teaches wherein the sensor element is an array of sensors (fig. 1 shows a plurality of sensors 5 constituting an array of sensors).

Regarding claim 14, Suzuki further teaches wherein the outer shield and the inner shield are comprised of a permalloy or ferrite material (the shielding is made from permalloy; see col. 5, lines 1-3).

Regarding claim 16, Suzuki fails to teach wherein said section shield partially obscures said compensation coil. It would be obvious to one of ordinary skill in the art to incorporate a section shield as taught in Roschmann to partially shield a sensing region from environmental interference and to incorporate a coil around a shield which houses a sensor as taught in Kandori to actively compensate an interference magnetic field using a compensation coil as outline in the rejection of claim 1. It would be obvious to one of ordinary skill in the art that combing the compensation coil taught in Kandori and the section shield as taught in Roschmann would result in the configuration as claimed which would result in the benefit of passive shielding of an interference magnetic field with the section shield and active shielding of the interference magnetic field with the compensation coil in order to collectively reduce the interference field present at the sensor.

Regarding claim 17, Suzuki fails to teach wherein said section shield at least partially obscures said inner shield in a fixed configuration. It would be obvious to one of ordinary skill in the art that combining the section shield as taught in Kandori with the shield apparatus disclosed in Suzuki as recited in the rejection of claim 15 would result in a configuration wherein the section shield would at least partially obscure the inner shield in a fixed configuration to shield the sensor region from any environmental interference fields present outside the shield apparatus.

Claims 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki US 7,259,570 in view of Kandori et al. US 2004/0263162 (Kandori) and Roschmann US 4,725,781, and in further view of Ochi et al. US 2011/0175616 (Ochi).

Regarding claim 11, Suzuki fails to teach further comprising a coil for applying NMR pulses inside the outer shield.
Ochi teaches comprising a coil for applying NMR pulses inside the outer shield (a compensating coil 211 (an RF coil 52 is configured within an outer shield 53 for the purpose of generating a RF magnetic field; see para. [0042]; see Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features comprising a coil for applying NMR pulses inside the outer shield as taught in Ochi into Suzuki and Poole in order to gain the advantage of generating pulsed RF fields for generating a MRI measurement.

Regarding claim 19, Suzuki fails to teach further comprising at least one coil within said outer shield which applied an NMR pulse perpendicular to a holding field generated by said compensation coil. Ochi teaches applying NMR pulses inside the outer shield and Kandori teaches a field generated by a compensation coil as outlined in the rejection of claim 15. One of ordinary skill in the art would reasonably understand that NMR conventionally generates NMR pulses in three directions for generating 3-dimenstional images and would reasonably generate an NMR pulses. Thus, one of ordinary skill in the art would appreciate that the combination of Suzuki, Kandori, and Ochi would reasonably meets the limitations as claimed of comprising at least one coil within said outer shield which applied an NMR pulse perpendicular to a holding field generated by said compensation coil. The combination would comprises the benefits of shielding interference electromagnetic fields using the shielding apparatus of Suzuki, compensating for additional interference electromagnetic fields present at the sensor using the compensation coil taught in Kandori, and using said shielding apparatus for performing 3-dimensional NMR measurements without any undue experimentation or providing any new or unexpected result. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki US 7,259,570 in view of Roschmann US 4,725,781, and in further view of Kim et al. US 2014/0343397 (Kim).

Regarding claim 12, Suzuki fails to explicitly teach wherein the sensor element exclusively operates in the presence of a holding field.
Kim teaches wherein the sensor element exclusively operates in the presence of a holding field (a measurement is performed using a bias magnetic field generator 140, a gradient magnetic field generator 130, a pre-polarizing magnetic field 150 where in it would be an obvious matter of design choice for one of ordinary skill in the art to operate the sensor element exclusively with a holding field based on the desired measurement, sample, and operating principles of magnetic resonance measurements; see paras. [0076]; see Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the sensor element exclusively operates in the presence of a holding field as taught in Kim into Suzuki and Poole in order to gain the advantage of generating a bias magnetic field for magnetic measurements in ultra-low fields based on the operating principles of MRI.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki US 7,259,570 in view of Kandori et al. US 2004/0263162 (Kandori) and Roschmann US 4,725,781, and in further view of Ledbetter et al. US 2012/0176130 (Ledbetter).

Regarding claim 18, Suzuki fails to teach wherein the magnetic shield further comprises a pre-polariser coil outside the outer shield.
Ledbetter teaches wherein the magnetic shield further comprises a pre-polariser coil outside the outer shield (a prepolarization magnet is configured outside a shield, wherein it is unclear to the examiner whether the prepolarizing magnet is implemented with a permanent magnet of an inductive magnet, however, it would be obvious to one of ordinary skill in the art to implement either a permanent magnet with or a magnetic generating coil as both are well-known in the art for generating magnetic fields; see Fig. 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the magnetic shield further comprises a pre-polariser coil outside the outer shield as taught in Ledbetter into Suzuki and Poole in order to gain the advantage of performing a prepolarization of the nuclear spins outside of the shield prior to a measurements performed at low field inside the shield, and wherein it would be obvious to generate the magnetic field with an inductive coil magnet or a permanent magnet as both are well-known in the art and would be a mere matter of design choice based on factors including, but not limited to, cost, desired magnetic field strength, and desired homogeneity without undue experimentation or unexpected results.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki US 7,259,570 in view of Kandori et al. US 2004/0263162 (Kandori) and Roschmann US 4,725,781, and in further view of Matlashov et al. US 2010/0219827 (Matlashov).

Regarding claim 20, the combination of Suzuki, Kandori, and Roschmann teaches all the limitations of claim 15 including said section shields and said inner shield, but fails to explicitly teach further comprising a transport belt located above said section shields and said inner shield.
Matlasho teaches further comprising a transport belt located above said section shields and said inner shield (a conveyor in the form of a carrier 116 which would reasonably be interpreted as equivalent to a transport belt, which is located above a shield 117 and below a sensing array 108-113 and it would require a mere rearrangement of parts to configure the carrier above said section shields and inner shield and such a configuration would require a mere rearrangement of the same working parts without requiring any undue burden or unexpected results; see Fig. 1; see [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of a transport belt located above said section shields and said inner shield as taught in Matlasho into Suzuki, Kandori, and Roschmann in order to gain the advantage of performing transporting a device to be measured into a measurement region then removing it after measurement using a conveyor system such that multiple object on the conveyor may be sequentially measured, wherein the specific configuration as claimed would require a mere rearrangement of the same working parts.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372.  The examiner can normally be reached on M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN L YENINAS/Examiner, Art Unit 2868